Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5-19-22 was filed after the mailing date of the Non-Final Rejection on 4-8-22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
(A) All “TSN scheduler module,” “TSN schedule module,” or “TSN scheduling module” 
should be changed to 
---TSN scheduler---  {specification: ¶0005-¶0006, ¶0051, ¶0055, ¶0060-¶0061, ¶0072, ¶0080, ¶0090, ¶0092-¶0093, ¶0096 & ¶0100}.

Appropriate correction is required.



Claim Objections
Claims are objected to because of the following informalities:  
Claim 12, line 6,
	“in a memory” should be changed to ---in the memory---;
Claim 12, line 9,
	“in a memory” should be changed to ---in the memory---;
Claim 19, line 1,
	“19” should be changed to ---12---

Appropriate correction is required.

Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-4 & 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Claims 1-4 & 6-11 are vague and indefinite because independent claim 1 is not clear what is means by “ worst case time synchronization error”?  Please clarify when the time synchronization error is the worst case time synchronization error?
	-Dependent claims 2-4 & 6-11 are rejected in virtue of their dependencies on the independent claim 1.

Claim Rejections - 35 USC § 102 & 103






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 & 6-11 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Cisco (Time-Sensitive Networking : A Technical Introduction, 2017, pages 1-8).

Regarding Claim 1. 
Cisco (Time-Sensitive Networking : A Technical Introduction, 2017, pages 1-8) discloses a method of generating a time-sensitive network (TSN) schedule for a desired TSN, comprising: 
defining a network topology of the desired TSN including at least a set of end nodes communicatively connected by way of a set of switching nodes {Cisco: step 1-CUC initiates Physical Topology Discovery on page 5 wherein “the engineer at this point could verify that the CNC discovered the topology correctly if they choose”}; 
defining a set of device parameters for each of the set of end nodes and each of the set of switching nodes of the desired TSN {Cisco: step 2-CUC requests Network Resources wherein “performed by the engineer responsible for defining the end to end communication. The engineer works out which end device (talker) has to communicate with other end devices (listener). The engineer is responsible for identifying all listeners, because there can be more than one for each TSN flow. The CUC will gather this for all TSN flow requests and submit to the CNC”}, including at least a worst case time synchronization error {Cisco: step 2 wherein the engineer can also define the latency requirement for the communication (for example, the listeners must receive within 500µs from start of transmission); in other words, if listeners receiving outside of or more than the 500µs from start of transmission is the worst case time synchronization error as claimed, emphasis added.  Noted that it is not clear what would be considered as “the worst case time synchronization error” under 112b, therefore, it is assumed that the worst case time synchronization error with respect to Cisco would be no synchronization within 500µs from start of transmission}; 
determining, by a TSN scheduler module, a TSN schedule for the desired TSN based on the defined network topology and at least a subset of the defined set of device parameters for each of the set of end nodes and each of the set of switching nodes {Cisco: step 3-Compute Schedule on page 5 wherein “the CNC compute the schedule” based on step 1 (e.g. network topology chose by the engineer) and step 2 (e.g. the end to end communication defined by the engineer), see also page 4 wherein “The CNC has two primary responsibilities. First, it is responsible for determining routes and scheduling the TSN flows through the bridged network. Second, it is responsible for configuring the TSN bridges for TSN operation.”}; and 
generating a per-device configuration for each of the set of end nodes and each of the set of switching nodes of the desired TSN, based on the determined TSN schedule {Cisco: step 4-View Computation Results on page 5 wherein “the computed schedule…includes the details for each device involved in the TSN flows. The details include everything the end devices and bridges need to know for configuring TSN: Unique identifiers for each TSN flow (destination MAC address, VLAN, CoS), Start and end of transmit window at each hop (talkers and bridges), Start and end of receive window at each hop (listeners and bridges), and End-to-end latency as computed”};
programming each of the set of end nodes and each of the set of switching nodes with the respective per-device configuration data {Cisco: step 5 on page 6 wherein “The CUC will also program the talkers and listeners for the TSN flows”}.

Regarding Claim 2. The method of claim 1, further comprising defining a set of data flows defining communication pathways between the set of end nodes by way of the set of switching nodes {Cisco: step 2-CUC requests Network Resources wherein “performed by the engineer responsible for defining the end to end communication. The engineer works out which end device (talker) has to communicate with other end devices (listener)”}.  

Regarding Claim 3. The method of claim 2, wherein determining the TSN schedule is further based on the defined data flows {Cisco: step 3-Compute Schedule on page 5 wherein “the CNC compute the schedule” based on step 1 (e.g. network topology chose by the engineer) and step 2 (e.g. the end to end communication defined by the engineer)}.  

Regarding Claim 4. The method of claim 1, wherein generating the per-device configuration further comprises generating a per-device configuration data file for each of the set of end nodes and each of the set of switching nodes of the desired TSN {Cisco: step 4-View Computation Results on page 5 wherein “the computed schedule…includes the details for each device involved in the TSN flows. The details include everything the end devices and bridges need to know for configuring TSN: Unique identifiers for each TSN flow (destination MAC address, VLAN, CoS), Start and end of transmit window at each hop (talkers and bridges), Start and end of receive window at each hop (listeners and bridges), and End-to-end latency as computed”}.

Regarding Claim 5. (Canceled) 

Regarding Claim 6. The method of claim 5, wherein programming further comprises at least one of updating each of the set of end nodes and each of the set of switching nodes, based on the respective per-device configuration data, such that each of the set of end nodes and each of the set of switching nodes operate in accordance with the determined TSN schedule {Cisco: step 5 on page 6 wherein “The CUC will also program the talkers and listeners for the TSN flows. The talkers are expected to transmit every TSN flow according to a schedule”.  See also Fig.2 and steps 1-6 on pages 6-7}.

Regarding Claim 7. The method of claim 4,  wherein defining a set of device parameters further comprises defining a per-device programming definition for each of the set of end nodes and each of the set of switching nodes {Cisco: step 5 on page 6 wherein “The CUC will also program the talkers and listeners for the TSN flows” based on the CNC’s computed schedule (see step 4 as set forth in claim 4)}.  

Regarding Claim 8. The method of claim 7, wherein defining a per-device programming definition further comprises at least a subset of: a programming class definition, a login name, a login password, a programming port, a programming file structure, a programming file path, or a programming file format, for each of the set of end nodes and each of the set of switching nodes {Cisco: step 5 on page 6 wherein “The CUC will also program the talkers and listeners for the TSN flows” based on the CNC’s computed schedule (e.g., step 4 on page 5 wherein “the computed schedule…includes the details for each device involved in the TSN flows. The details include everything the end devices and bridges need to know for configuring TSN: Unique identifiers for each TSN flow (destination MAC address, VLAN, CoS), Start and end of transmit window at each hop (talkers and bridges), Start and end of receive window at each hop (listeners and bridges), and End-to-end latency as computed”)}. 

Regarding Claim 9. The method of claim 4, wherein the per-device configuration data file for at least a subset of the end nodes or a subset of the switching nodes is instantiated at runtime of the respective subset of the end nodes or the subset of the switching nodes {Cisco: step 5 on page 6 wherein “The CUC will also program the talkers and listeners for the TSN flows” based on the CNC’s computed schedule (e.g., step 4 on page 5 wherein “the computed schedule…includes the details for each device involved in the TSN flows. The details include everything the end devices and bridges need to know for configuring TSN: Unique identifiers for each TSN flow (destination MAC address, VLAN, CoS), Start and end of transmit window at each hop (talkers and bridges), Start and end of receive window at each hop (listeners and bridges), and End-to-end latency as computed”)}.

Regarding Claim 10. The method of claim 1, wherein the defined set of device parameters include a set of TSN scheduling constraints for each of the set of end nodes or the set of switching nodes {Cisco: page 3 wherein The CUC makes requests to the CNC for deterministic communication (TSN flows) with specific requirements for those flows; page 4 wherein “The CNC communicates with the CUC to receive the communications requirements (e.g. TSN constraints as claimed) that the network must provide.”  See also Step 2 on page 5 wherein “The engineer can also define the latency requirements for the communication (for example, the listeners must receive within 500µs from start of transmission), the maximum size of the Ethernet packet that will be sent, and other dependencies (for example, whether there is a sequence order to the TSN flows).” And step 2 on page 6 wherein “TL1 will start transmitting at 350µs after the start of the millisecond. The network has 100µs of maximum latency to deliver the message to TL2. The message has maximum size of 64 bytes. TL2 will start transmitting at 850µs after the start of the millisecond. The network has a 100µs maximum latency to deliver the message to TL1.”}.  

Regarding Claim 11. The method of claim 10, wherein the determining the TSN schedule is further based on the set of TSN constraints {Cisco: page 4 wherein “The CNC communicates with the CUC to receive the communications requirements (e.g. TSN constraints as claimed) that the network must provide.”} for each of the set of end nodes or the set of switching nodes {Cisco: page 4 wherein “The CNC aggregates all the requests, computes the route for each communication request, schedules the end-to-end transmission for each TSN flow, and finally transfers the computed schedule to each TSN bridge. As part of the schedule computation, the CNC provides a unique identifier for each TSN flow. This unique identifier is used by the TSN bridges to differentiate one TSN flow from another. The unique identifier includes the destination MAC address, VLAN ID, and CoS value. With these three items, the TSN bridges can identify the TSN flow and transmit the flow based on the correct schedule.”  See also step 5 on page 6 wherein “Satisfied the schedule computation is meeting the requirements, the control engineer instructs the CUC to distribute the schedule to the networking elements.”} 

Claim(s) 12-20 is/are rejected under 35 U.S.C. 103 as obvious over Li (US 2021/0092792 A1) in view of Cisco (Time-Sensitive Networking : A Technical Introduction, 2017, pages 1-8).

Regarding Claim 12. (35 USC 103) 
Li (US 2021/0092792 A1) discloses in Fig.8 a system for generating a time-sensitive network (TSN) schedule for a desired TSN, the system comprising: 
a set of topology input data, stored in memory {Li: memory 503-Fig.5 & ¶0099-¶0103}, defining an arrangement of the desired TSN including at least a set of end nodes communicative connected by way of a set of switching nodes {Li: ¶0114 wherein The CNC network element is configured to manage a switching node in the TSN network, for example, maintain a topology of the TSN network, see also Figs. 5 & 8; and ¶0117-wherein “the CNC network element generates a topology of the TSN network” based on the receiving request from the CUC network element; see also ¶0114-¶0117}; 
a set of data flow input data, stored in memory, defining communication pathways between the set of end nodes by way of the set of switching nodes {Li: ¶0114 wherein The CNC network element manages a switching node in the TSN network, for example, maintain a topology of the TSN network, see also Figs. 5 & 8}; 
a set of device parameter input data, stored in memory, for each of the set of end nodes and each of the set of switching nodes of the desired TSN {Li: ¶0114 wherein The CNC network element manages a switching node in the TSN network, for example, maintain a topology of the TSN network}, including at least a transmission start delay {Li: ¶0115 wherein the CUC network element receives a registration request in which a data terminal is used as the transmit end or the receive end of the TSN network. The request includes indication information indicating that the data terminal is the transmit end or the receive end, information identifying a data stream, a bandwidth requirement, a latency requirement (e.g. transmission start delay as claimed), and the like; and ¶0117 wherein After receiving the request for creating the data stream from the CUC network element, the CNC network element calculates a forwarding path in the TSN network and a scheduling policy of each switching node on the path based on a bandwidth requirement, a latency requirement (e.g. transmission start delay as claimed), and the like of the data stream, and then delivers the policy to a corresponding switching node}; and 
a TSN scheduler module, configured to: 
determine a TSN schedule for the desired TSN based on the set of topology input data, the set of data flow input data, and the set of device parameter input data, for each of the set of end nodes and each of the set of switching nodes {Li: ¶0114 wherein The CNC network element manages a switching node in the TSN network, for example, maintaining a topology of the TSN network, calculating a scheduling policy on the switching node,  ¶0117-wherein “the CNC network element generates a topology of the TSN network” based on the receiving request from the CUC network element, and Fig.8}; and  
generate a per-device configuration for each of the set of end nodes and each of the set of switching nodes of the desired TSN, based on the determined TSN schedule {Li: ¶0117- wherein the CNC network element calculates a forwarding path in the TSN network and a scheduling policy of each switching node on the path based on a bandwidth requirement, a latency requirement, and the like of the data stream, and then delivers the policy to a corresponding switching node}; 
wherein each of the set of end nodes and each of the set of switching nodes of the desired TSN are operable in accordance with the respective per-device configuration {Li: ¶0117- wherein the CNC network element calculates a forwarding path in the TSN network and a scheduling policy of each switching node on the path based on a bandwidth requirement, a latency requirement, and the like of the data stream, and then delivers the policy to a corresponding switching node}. 
	Li does not explicitly disclose (1) the latency requirement including at least a transmission start delay.
	However, in the same field of endeavor, Cisco discloses in step 2 wherein the 
control engineer makes two requests to create TSN flows of the network. The first request is to create a TSN flow from TL1 to TL2. TL1 will start transmitting at 350μs after the start of the millisecond. The network has 100μs of maximum latency to deliver the message to TL2; in other words, the transmission could be delayed upto 100 µs, emphasis added, corresponding to (1).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Cisco’s teaching to Li’s system with the motivation being “to make sure information can travel from point A to point B in a fixed and predictable amount of time. Being predictable enables increased efficiency”{Cisco: page 2, 6th¶, lines 2-4}.










Claim(s) 12-20 is/are rejected under 35 U.S.C. 103 as obvious over Cisco (Time-Sensitive Networking : A Technical Introduction, 2017, pages 1-8) in view of Li (US 2021/0092792 A1).

Regarding Claim 12. (35 USC 103) 
Cisco (Time-Sensitive Networking : A Technical Introduction, 2017, pages 1-8) discloses a system of generating a time-sensitive network (TSN) schedule for a desired TSN, comprising: 
a set of topology input data, stored in a memory, defining an arrangement of the desired TSN including at least a set of end nodes communicative connected by way of a set of switching nodes {Cisco: step 1-CUC initiates Physical Topology Discovery on page 5 wherein “the engineer at this point could verify that the CNC discovered the topology correctly if they choose”}; 
a set of data flow input data, stored in the memory, defining communication pathways between the set of end nodes by way of the set of switching nodes {Cisco: step 2-CUC requests Network Resources wherein “performed by the engineer responsible for defining the end to end communication. The engineer works out which end device (talker) has to communicate with other end devices (listener). The engineer is responsible for identifying all listeners, because there can be more than one for each TSN flow. The CUC will gather this for all TSN flow requests and submit to the CNC”};
a set of device parameter input data, stored in the memory, for each of the set of end nodes and each of the set of switching nodes of the desired TSN  {Cisco: step 2-CUC requests Network Resources wherein “performed by the engineer responsible for defining the end to end communication. The engineer works out which end device (talker) has to communicate with other end devices (listener). The engineer is responsible for identifying all listeners, because there can be more than one for each TSN flow. The CUC will gather this for all TSN flow requests and submit to the CNC”}, including at least a transmission start delay {Cisco: step 2 wherein control engineer makes two requests to create TSN flows of the network. The first request is to create a TSN flow from TL1 to TL2. TL1 will start transmitting at 350μs after the start of the millisecond. The network has 100μs of maximum latency to deliver the message to TL2. The message has maximum size of 64 bytes; in other words, the transmission start delay could be delayed upto 100 µs, emphasis added}; and 
a TSN scheduler, configured to: 
determining, by a TSN scheduler module, a TSN schedule for the desired TSN based on the defined network topology and at least a subset of the defined set of device parameters for each of the set of end nodes and each of the set of switching nodes {Cisco: step 3-Compute Schedule on page 5 wherein “the CNC compute the schedule” based on step 1 (e.g. network topology chose by the engineer) and step 2 (e.g. the end to end communication defined by the engineer), see also page 4 wherein “The CNC has two primary responsibilities. First, it is responsible for determining routes and scheduling the TSN flows through the bridged network. Second, it is responsible for configuring the TSN bridges for TSN operation.”}; and 
generating a per-device configuration for each of the set of end nodes and each of the set of switching nodes of the desired TSN, based on the determined TSN schedule {Cisco: step 4-View Computation Results on page 5 wherein “the computed schedule…includes the details for each device involved in the TSN flows. The details include everything the end devices and bridges need to know for configuring TSN: Unique identifiers for each TSN flow (destination MAC address, VLAN, CoS), Start and end of transmit window at each hop (talkers and bridges), Start and end of receive window at each hop (listeners and bridges), and End-to-end latency as computed”}.
Cisco does not explicitly disclose (1) “stored in memory”.
However, in the same field of endeavor, Li (US 2021/0092792 A1) discloses in Figure 5 a network device 500 (e.g. CUC & CNC  in Figs. 5 & 8, ¶0099-¶0117) including at least one processor 501, a communications line 502, a memory 503, and at least one communications interface 504, corresponding to (1). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Li’s teaching to Cisco’s system with the motivation being to ease the upgrade/update process and cost saving from data stored on the memory, which is a common practice, and also “to ensure a latency and reliability of packet transmission according to a generated scheduling policy”{Li: ¶0107}. 

Regarding Claim 13 (35 USC 103). The system of claim 12, wherein each of the set of end nodes and each of the set of switching nodes are programmed with the respective per-device configuration {Cisco: step 5 on page 6 wherein “The CUC will also program the talkers and listeners for the TSN flows”}.  

Regarding Claim 14 (35 USC 103). The system of claim 12, wherein the TSN scheduler module is further configured to generate a per-device configuration data file {Li: scheduling policy}, and wherein each per- device configuration data file is provided to each of the respective set of end nodes and each of the respective set of switching nodes {Li: ¶0117 wherein the CNC network element calculates a forwarding path in the TSN network and a scheduling policy of each switching node on the path based on a bandwidth requirement, a latency requirement, and the like of the data stream (e.g. input data from the CUC’s request, ¶0115), and then delivers the policy to a corresponding switching node}.
	-Claim 14 is also rejected with the same reasons as set forth in claim 4 (35 USC 103).

Regarding Claim 15 (35 USC 103). The system of claim 14, wherein the set of device parameter input data {Li: input data from the CUC’s request, ¶0115} defines a per-device programming definition {Li: scheduling policy} for each of the set of end nodes and each of the set of switching nodes {Li: ¶0117- wherein the CNC network element calculates a forwarding path in the TSN network and a scheduling policy of each switching node on the path based on a bandwidth requirement, a latency requirement, and the like of the data stream (e.g. input data from the CUC’s request, ¶0115), and then delivers the policy (e.g. per-device programming definition as claimed) to a corresponding switching node}.  
-Claim 15 is also rejected with the same reasons as set forth in claim 1 (35 USC 103).

Regarding Claim 16 (35 USC 103). The system of claim 15, wherein the per-device programming definition {Li: scheduling policy} further comprises at least a subset of: a programming class definition, a login name, a login password, a programming port, a programming file structure, a programming file path, or a programming file format, for each of the set of end nodes and each of the set of switching nodes {Li: ¶0117- wherein the CNC network element calculates a forwarding path (e.g. the programming file path as claimed) in the TSN network and a scheduling policy of each switching node on the path based on a bandwidth requirement, a latency requirement, and the like of the data stream, and then delivers the policy to a corresponding switching node, emphasis added}.  
 	-Claim 16 is also rejected with the same reasons as set forth in claim 8 (35 USC 103).

Regarding Claim 17 (35 USC 103). The system of claim 14, wherein the per-device configuration data file for at least a subset of the end nodes or a subset of the switching nodes is instantiated at runtime of the respective subset of the end nodes or the subset of the switching nodes {Li: ¶0117- wherein the CNC network element calculates a forwarding path in the TSN network and a scheduling policy (e.g. per-device configuration data file as claimed) of each switching node on the path based on a bandwidth requirement, a latency requirement (e.g. runtime as claimed), and the like of the data stream, and then delivers the policy to a corresponding switching node, emphasis added}.   
-Claim 17 is also rejected with the same reasons as set forth in claim 9 (35 USC 103).

Regarding Claim 18 (35 USC 103). The system of claim 12, wherein the set of device parameter input data includes a set of TSN constraints for each of the set of end nodes or the set of switching nodes, and wherein the TSN schedule module is further configured to determine the TSN schedule is based on the set of TSN constraints for each of the set of end nodes or the set of switching nodes {Li: ¶0117- wherein the CNC network element calculates a forwarding path (e.g. the programming file path as claimed) in the TSN network and a scheduling policy of each switching node on the path based on a bandwidth requirement, a latency requirement, and the like of the data stream (e.g. TSN constraints as claimed), and then delivers the policy to a corresponding switching node, emphasis added}.    
-Claim 18 is also rejected with the same reasons as set forth in claim 10 (35 USC 103).

Regarding Claim 19 (35 USC 102/103). The system of claim 19, further comprising a user interface adapted to receive at least one user input {Li: user interface UI 340-Fig.3 at Terminal Device 201-Fig.3 or Data Terminal in Fig.8 & ¶0115 wherein  The CUC network element receives a registration request in which a data terminal is used as the transmit end or the receive end of the TSN network. The request includes indication information indicating that the data terminal is the transmit end or the receive end, information identifying a data stream, a bandwidth requirement, a latency requirement, and the like; Cisco: Rest APIs in Fig.1 & step 2 on page 5 wherein the engineer responsible for defining the end to end communication. The engineer works out which end device (talker) has to communicate with other end devices (listener). The engineer is responsible for identifying all listeners, because there can be more than one for each TSN flow. The engineer can also define the latency requirements for the communication (for example, the listeners must receive within 500μs from start of transmission), the maximum size of the Ethernet packet that will be sent, and other dependencies (for example, whether there is a sequence order to the TSN flows). The CUC will gather this for all TSN flow requests and submit to the CNC using an API for accepting requests}.  

Regarding Claim 20 (35 USC 103). The system of claim 19, wherein the at least one user input includes a suggested cycle time, and wherein the TSN schedule module is further configured to determine the TSN schedule by prioritizing the suggested cycle time {Cisco: step 5 on page 7 wherein Satisfied the schedule computation is meeting the requirements (e.g. page 6 wherein TL1 and TL2 operate in a very fast control loop that iterates 1000 time a second. Every millisecond (1/1000 of a second), TL1 sends a time-sensitive message to TL2. TL2 receives the message, does computation, and sends a time-sensitive message back to TL1), the control engineer instructs the CUC to distribute the schedule to the networking elements; and step 6 on page 7 wherein the schedule includes period cycle time:1000 µs (35 USC 103)}.  

Response to Arguments
Applicant's arguments filed 7-8-22 have been fully considered but they are not persuasive. 
A/. With respect to 101 & 112 previous rejections,
-Applicant’s argument is found persuasive and claim amendment have overcome the 101 and 112 previous rejections.  Therefore, previous 101 & 112 rejections are withdrawn.

B/. With respect to 102 rejection, applicant argued that Cisco does not disclose the worst case time synchronization error for each of the set of end nodes and each of the set of switching nodes of the desired TSN; and Li does not disclose the transmission start delay for each of the set of end nodes and each of the set of switching nodes.
-In reply, applicant is directed to newly 102 rejection including the amended limitation of “the worst case time synchronization error”(claim 1) {Cisco: step 2 wherein the engineer can also define the latency requirement for the communication (for example, the listeners must receive within 500µs from start of transmission); in other words, if listeners receiving outside of or more than the 500µs from start of transmission is the worst case time synchronization error as claimed, emphasis added.  Noted that it is not clear what would be considered as “the worst case time synchronization error” under 112b, therefore, it is assumed that the worst case time synchronization error with respect to Cisco would be no synchronization within 500µs from start of transmission}; and “the at least a transmission start delay”(claim 12) {previous 102 rejection in view of Li is withdrawn, please see newly 103 rejection with amended limitation of “the at least a transmission start delay” as set forth as above}.

	C/.  With respect to 103 rejection, applicant argued that the combination of Cisco and Li does not disclose a set of device parameter input data, stored in a memory, for each of the set of end nodes and each of the set of switching nodes of the desired TSN, including at least a transmission start delay.
	-In reply, applicant is directed to newly 103 rejection as set forth as above including the amended limitation of at least a transmission start delay {Li: ¶0115 wherein the CUC network element receives a registration request in which a data terminal is used as the transmit end or the receive end of the TSN network. The request includes indication information indicating that the data terminal is the transmit end or the receive end, information identifying a data stream, a bandwidth requirement, a latency requirement (e.g. transmission start delay as claimed), and the like; and ¶0117 wherein After receiving the request for creating the data stream from the CUC network element, the CNC network element calculates a forwarding path in the TSN network and a scheduling policy of each switching node on the path based on a bandwidth requirement, a latency requirement (e.g. transmission start delay as claimed), and the like of the data stream, and then delivers the policy to a corresponding switching node}. 
Li does not explicitly disclose (1) the latency requirement including at least a transmission start delay.
	However, in the same field of endeavor, Cisco discloses in step 2 wherein the 
control engineer makes two requests to create TSN flows of the network. The first request is to create a TSN flow from TL1 to TL2. TL1 will start transmitting at 350μs after the start of the millisecond. The network has 100μs of maximum latency to deliver the message to TL2; in other words, the transmission could be delayed upto 100 µs, emphasis added, corresponding to (1).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Cisco’s teaching to Li’s system with the motivation being “to make sure information can travel from point A to point B in a fixed and predictable amount of time. Being predictable enables increased efficiency”{Cisco: page 2, 6th¶, lines 2-4}.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Cavalcanti (US 20210075675 A1) discloses systems, methods, and devices related to time-sensitive networking in wireless communications. A device may exchange time-sensitive networking (TSN) capabilities with one or more station devices associated with the device. The device may identify a TSN capability request received from a TSN management entity associated with a TSN domain. The device may transmit a TSN capability response to the TSN management entity. The device may identify a TSN capability configuration frame from the TSN management entity. The device may configure the TSN capabilities based on the TSN capability configuration frame {Fig.9}.
	
Li (US 20210112001 A1) discloses that a communication method includes: determining, based on first indication information and second indication information, a transmit end and a receive end that communicate with each other by using a data flow, to indicate that a first device is the transmit end and the second indication information is used to indicate that a second device is the receive end, or to indicate that the first device is the receive end and the second indication information is used to indicate that the second device is the transmit end; obtaining, bandwidth information of the data flow; and sending, data flow information and the bandwidth information to indicate at least one of a port identifier of the transmit end and a port identifier of the receive end, and the port identifier of the transmit end, the port identifier of the receive end, and the bandwidth information are used to create the data flow {Fig.5}.
	Sachs (US 20200259896 A1) discloses techniques for enhancing performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration. An example method, performed by a wireless device, comprises receiving system information (SI) from a radio base station (RBS) of a radio access network (RAN), the SI being indicative of support for TSN through the RBS, and establishing at least one TSN stream with an external data network, through the RBS. The example method further includes receiving a first timing signal from the wireless communications network, via the RBS, receiving a second timing signal from the external TSN data network to which the wireless device is connected, comparing the first timing signal to the second timing signal to determine an offset, and transmitting the offset to the wireless communications network {Figs.107-108}.

	Ha (US 20200329441 A1) discloses a  method for processing a packet in a mobile communication network and a network element for performing the same. A first network element may receive a first data packet to be transmitted to a second network element via a third network element and add a header to the first data packet. The first network element may add time information associated with the first data packet to the header and transmit the first data packet with the header to the third network element {Figs.1-2}.

	Chen (CN 114268550 A) discloses a time sensitive network data deterministic scheduling method and device, the method comprises: constructing a time sensitive network model, the time sensitive network model comprises a sub-model, a switch sub-model, a topological sub-model; based on the local search algorithm to determine the optimal solution, the optimal solution comprises sending time of each stream; and scheduling the data stream of the time sensitive network according to the sending time of each stream. The invention can calculate the starting time of each stream when using the 802.1QCH protocol to construct the TSN network, it not only can reduce collision between a large amount of streams under the condition of determining the TSN network switch queue, improving the stream number of TSN network energy scheduling, and it can reduce the queue length needed by the switch under the condition of scheduling all flows, and reduce time delay and jitter. Relative to the 802.1QBV, the topology of the invention is more complex, the number of the flow is more, and the calculation is simpler, time consumption is less {Claims 1-12}.

	Bush (US 11121978 B2) discloses system and methods comprising receiving, at a verification module, a schedule for transmission of one or more data frames to one or more destination nodes via a Time Sensitive Network (TSN); receiving, at the verification module, a destination for each data frame; receiving, at the verification module, a maximum tolerable latency for each data frame; determining, via the verification module, the received schedule is correct; transmitting one or more data frames according to the schedule; accessing, via the verification module, the one or more destination nodes; verifying, via the verification module, the one or more data frames were transmitted to the one or more destination nodes within a maximum tolerable latency, based on accessing the one or more destination nodes; and controlling one or more operations of an installed product based on the transmitted one or more data frames {Claims 1-23}.

	Li et al, A Simple and Efficient Time-Sensitive Networking Traffic Scheduling Method for Industrial Scenarios, MDPI-Electronics, 12 December 2020, pages 1-19, discloses Time-Sensitive Networking (TSN) provides end-to-end data transmission with extremely low delay and high reliability on the basis of Ethernet. It is suitable for time-sensitive applications and will be widely used in scenarios such as autonomous driving and industrial Internet. IEEE 802.1Qbv proposes a time-aware shaper mechanism, which enables switches to control the forwarding of traffic in port queues according to pre-defined Gate Control List (GCL). The length of the GCL is limited, and the previous method of scheduling cycle with a hyper period may result in a larger GCL. Based on
Satisfiability Modulo Theories (SMT), we propose a TSN scheduling method for industrial scenarios and develops a series of scheduling constraints. Different from the previous scheduling methods, the method proposed in this paper adopts the base period cycle to update GCL regularly, which can effectively reduce the number of time slots in GCL and make the configuration of GCL simpler and more efficient. In addition, compared with the traditional hyper period method, the method proposed in this paper can calculate the scheduling results faster while ensuring low latency and reducing the runtime effectively {Figs.8-11}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464